Title: From John Adams to Ward Nicholas Boylston, 22 January 1821
From: Adams, John
To: Boylston, Ward Nicholas



Honored and dear Father
Montezillo January 22d. 1821

I revoke the appellation of Son—Your conduct to me is more like that of a tender affectionate partial and too indulgent a Father—than like that of a Cousin, or a Brother or a Son
You overwhelm me so with your kindness that I have no expressions adequate to my sense of obligations
I have received the two Barrels of Cider, and the Bottles of Wine which I shall reserve for the best use of which they are susceptible
my best thanks and kindest regards to Mrs Boylston and yourself / from your / dutiful Son
John Adams